                                           Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 1 of 21
JS 44 {Rev 06117)                                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the mformauon c;ontamed herem neither replac;e nor supplement the ftlmg and service of pleadmgs or other papers as required by law, except                                                                                      as
provided by local rules of court ThIS form. approved by the Judicial Conference of the l.;mted States m September 1974, 1s requ!fed for the use of the Clerk of Court for the
purpose of m1tiatmg the CIVIi docket sheet (SEE INSTRUCTIONS ON NEXT PAGE 01 THIS l ORM)




           (b)                                                                                                                     County of Residence of First Listed Defendant
                                                                                                                                                                            (IN US PLAINTifF CAS
                                                                                                                                   NOTE,.            IN LANDC'ONDEMNATION CASES, CS
                                                                                                                                                     THE TRAC1 Qt LA1'TI INVOLVED


      ( c) Attorneys (firm Name Address. and Telephone Num er                                                                      Attorneys (lj Known)
    Walter S Zimolong, Esq
    Z,molong LLC
    PO Box 552, Villanova, PA 19085 (215) 665-0842

II. BASIS OF JURISD 'TION (Place an                                       'X In One Box Only)                     III. CITIZENSHIP OF PRINCIPAL PARTIES rP1a,e an                                                               "X in One Box for Plam1iff
                                                                                                                          (For D1vers1ty Cases Only)                                                                    and One Box for Defendant1
'.J I          C S Government                                        Quesllon                                                                                       PTF          DEF                                                   PlF       DH
                    Plamllff                                         Government Not a Party)                         C'111zen of Thts State                         '.J I         '.J      I        Incorporated or Pnnc,pal Place       '.J 4   '.J 4
                                                                                                                                                                                                      of Busmess In Thts State

'.J 2 L S Government                                                                                                 C1t1zen of Another State                       '.J 2         '.J     2         Incorporated and Pnnc1pal Place                 '.J 5    '1 5
                    Defendant                                                                                                                                                                          of Busmess In Another State

                                                                                                                                                                                                    f ore1gn l'<allon                               '.J 6    '.J 6


       l   .
    IV NATURE OF SUT (Place an                                  "X" m One Box Only)
                                                                                                    ,,.. ,
                                                                                                                                                                                      Chek here tior Nature o f ',~1t Code Des,m,r,ons
I                     •-,~aCT              %     ,,   14F\'."    -~·      *-ORTS                                       F0""Ef'l'URE/PENALTY'-                               ~
                                                                                                                                                                                       RANKRI ,i,1'CY'''t'V           OTHER STATUTES                                 I
    '.J I IO Insurance                                PERSONAL INJURY                     PERSONAL IN.Jt:RY          0 62 5 Drug Related Seizure                        '.J 422 Appeal 28 t;S(' 158                      cJ 3 75 False Cla,ms Act
    '.J 120 Manne                              :'.J 310 Airplane                      a   365 Personal Injury ·               of Property 21    881         use         0 42 3 Withdrawal                                :'.J 376 Qm Tam ell LSC
'.J I 30 Miller Act                            n      315 Airplane Product                    Product Ltab1hty       :'.J 690 Other                                            28 USC 157                                            3729(a))
                                                                                      n 367 Health C'arei                                                                                                                :'.J 400 State Reapporhonment
'.J 140 Nego11able Instrument
    '.J I 50 Recovery of Overpayment           '.J
                                                            Liability
                                                      320 Assault, Libel &                    Phannaceullcal                                                            r, .P-                      .         ·~'8¢<>,   :1 410 Anlltrust
                & E.nforcement of Judgment                  Slander                           Personal lnJury                                                           cJ 820 Copynghts                                 ;i 430 Banks and Bankmg




                                                                                                                                                                                                                         ~-
    '1     151 Medicare Act                    '.J    3 30 federal Employers                  Product Ltabthty                                                          '.J 830 Patent                /
    '.J    15 2 Recovery of Defaulted                       L1ab1hty                  '.J 368 Asbestos Personal                                                         '.J 83 S Patent · Abbreviated                    c' 460       eportallon
                Student Loans                  0      340 Manne                                Injury Product                                                                  New Drug Apphcano                         ~ 4 70       acketeer Influenced and
               (Excludes Veterans l            '.J    34 5 Manne Product                       L1ab1hty                                                                 :1 840 Trademark                                             .orrupt Orgamzanons
                                                                                                                          ,, , t                                            )     ,     .._,~"''.                  J     '.J
    :'.1   15 3 Rec.overy of Overpayment                   L1ab1hty                     PERSONAL PROPERTY                             I"   A . . . 'I.SI'
                                                                                                                                                              <   'x,                                                           4 Consumer C'red,t
                of Veteran· s Benefits         :'.J   350 Motor Vehicle               '.J 370 Other Fraud            '.J 710 fall Labor Standards                       '.J     861 HIA (1395ft)       I    cJ                    O Cable/Sat TV
    :'.J   160 Stockholders Suits              '.J    355 Motor Vehicle               n   371 Truth m Lending                 Act                                       :'.J    862 Black Lllllg (923) \,,_                     850 Secunnes/Commod1t1es,
    :'.J   190 Other Contract                              Product Liab1bty           '.J 380 Othe, Personal         '.J 720 Labor/Management                           :'.J    863 DIWC/DIWW (405(g))                              Exchange
    '1     195 Contract Product Ltabihty       :'.J   360 Other Personal                     Property Damage                  Relattons                                 '.J     864 SSID Title XVI          '.J                 890 Other 5tatutorv Actions
    '.J    196 Francluse                                   Injury                     '.J 385 Property Damage        '.J 740 Railway Labor Act                          '.J     865 RSI (405(g))            '.J                 891 Agncultural Acts
                                               '.J    362 Personal lnJUIY ·                  Product Lmb1hty         '.J 751 l anuly and Medical                                                                         '.J    893 Environmental Matters
                                                           Medical Malpracllce                                                 Leave Act                                                                                 '.J    895 freedom of Infonnanon
I        REALPROMo:KT\'lAI ~                   ,. u CMLRIGHTS                     9                .J'1,;i   1nONS   '.J 790 Other Labor l ,illganon                            F",. t1<;J(a;t,"l'M1'SUITS ,.                        Act
 '.J 210 Land C ondelllDallon                  '.J 440 Other CIVll Rights                 Habeas Corpns:             '.J 7? I Employee Retrrement                       n   870 I axes (l: S Plamt1ff                    :'.J   896 Arb1trat1on
 '.J 220 Foreclosure                           cJ 441 Vonng                           '.J 46 3 Ahen Detamee                   Income Secunty Act                                or Defendant)                            '.J    899 Adrmrustrallve Procedure
 n 2 30 Rent Lease & fJecllnent                '.J 442 Employment                     n
                                                                                 510 Mot10ns to Vacate                                                                  '.J 871 IRS Thtrd Party                                     Ac.t,Review or Appeal of
 '.J 240 Torts to Land                         n 443 Housing,                         Sentence                                                                                  26 LSC' 7609                                        Agency Deuswn
    (1 245 Tort Product Ltab1hty                        Accolillllodations   '.J 5 30 General                                                                                                                            '.J    950 Cons11tu11onahty of
    :'.1 290 All Other Real Property           '.J 44 5 Amer w/D1sab1h1tes · '.J 5 3 5 Death Penalty                          1MMIG11ATION ,                                                                                        State Statutes
                                                        lmployment               Other:                              '.J 462 Naturahzatton Apphcat10n
                                               '.J 446 Amer w ,D1sab1h1tes · '.J 540 Mandamus & Other                cJ 465 Other lrrurugrallon
                                                        Other                '.J 5 50 C1V1l Rights                           Acttons
               '                               '.J 448 E.ducallon            n 555 Pnson C'ond,tion
                                                                             '.J 560 Ctv1l Detamee ·


'   V. 0 RIGIN                 (Placean "X" In One Box Only)
                                                                                       Condlltonsof
                                                                                       Confinement


]:I( 1              )ngmal          '1 2   Removed from                   ::J 3       Remanded from             ::J 4 Remstated or                 '.1 5     Transferred from                       ::1 6   Mult1d1stnct                '.1 8     Mult1d1stnct
                   'roceedmg               State Court                                Appellate Court                ·Reopened                               Another D1stnct                                L1t1gat1on •                          I 1tigat1on -
\              I                                                                                                                                             (specify)                                      Transfer                              Direct F1le

    V                                                  Cite     the C S ClVII Statute under which you are fihng (Do not cite jurisdictional stlltUtes unless diversity)
                                                        18 U.S.C Section 1961 et sea.
                                                                                                                                                                                                                                        \
    VI. CAt:SE OF ACTION                                                                                                                                                                                                        '
                                                       Bnef descnpt10n of cause
                                                        RICO                                                                                                                                                                    I
    VII. REQt:ESTED IN    ::, CHECK IF THIS IS A CLASS ACTION
                               UNDER RULE 23, F R Cv P
                                                                                                                        DEMAND$                                                              Cl~ECK YES only 1f            1em~j            j    m complamt
         COMPLAINT:                                                                                                                                                                           Jt:RY DEMAND:                         ~
                   '
    VIII. RELATED CASE(S)                                                                                                                                                                                                       -           es      '."JNo


          IF A..~Y
                             (See mstrucllons)
                                               nJDGE                                                                                                                            DOCKET                  rt.:MBER                    NOV -5 2018,
    DATE
    11/01/2018
    FOR OFFICE USE ONLY

           RH'E!Pl #                       AMOl:Nl                                           APPL Y!Nu IFP
                                                   ~      s(::;;>
                               Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 2 of 21
                                                                    C:'lTIED ST ATES DISTRICT COL'RT
                                                              FOR THE E;\STERN DISTRICT OF PE'.'INSYLVANlA

                                                                                  DESIGNATION FOR\1
                        (to   be used by counsel or prose plaintiff to indicate the category of the case for the purpose of assignment to the appropnate calendar}

Address of Plaintiff: _ _                  _ _ _        _ _ _           _    24~ R_ems!n ?tre~t, _Bro~kl~n.:.. ~y _11201 _ _
                                                                                                                 _
Address of Defendant:                                              3900 Buck Road, Huntingdon Valley, PA 19006-2202

Place of Accident, Incident or Transaction:



RELATED CASE, IF ANY:

Case Number.                                                             Judge . _ _ _ _ _ _ _ _                                     Date Terminated: -     - -             -
C1v1l cases are deemed related when Yes 1s answered to any of the following questions·

        Is this case related to property included in an earlier numbered suit pendmg or within one year
        previously termmated act10n m this court?
                                                                                                                                       YesD                  ~o[Z]
2       Does this case involve the same issue of fact or grow out of the same transaction as a pnor smt                                YesD                  No[{]
        pendmg or Within one year previously termmated act10n m this court?

3       Does this case involve the vahd1ty or infringement of a patent already in suit or any earlier                                  YesD                  No[Z]
        numbered case pending or withm one year previously terminated act10n of this court?

4       ls this case a second or successive habeas corpus, so                                                                          YesD                  ~o [{]
        case filed by the same mdtvidual9

I certify that, to my knowledge, the Within case
this court except as noted above.

DATh         11/01/2018____ _                                                                                                                            89151
                                                                                                                                                  Attorney ID   #   (if applicable)


CIVIL: (Place a ..Jin one category only)

A.              Federal Question Cases:                                                            B.    Diversity Jurisdiction Cases:

D        1      Jndemmty Contract, Marine Contract, and All Other Contracts                       D 1         Insurance Contract and Other Contracts
D        2      FELA                                                                              D 2.        Airplane Personal lnJury
D       3   Jones Act-Personal Injury                                                             D 3         Assault, Defamation
D       4   Antitrust                                                                             D 4.        Marme Personal Injury
        s. Patent                                                                                 D s.
8D      6 Labor-Management Relations
        7   Civil Rights
                                                                                                  D 6.
                                                                                                  D 7
                                                                                                              Motor Vehicle Personal Injury
                                                                                                              Other Personal Injury (Please specify)
                                                                                                              Products L1ab1hty
                                                                                                                                                     -              -           -·

        8 Habeas Corpus                                                                           D 8.        Products Liabihty - Asbestos
        9 Securities Act(s) Cases                                                                 D 9.        All other D1vers1ty Cases
                                                                                                              (Please specify)
        JO. Social Security Review Cases                                                                                         -     -    - -      -    - -           -            -   -
          I All other Federal Question Cases
                (Please specify) _       - - - - - ~ICO_ - -                       -


                                                                                ARBITRATION CERTIFICATION
                                                        (The effect ofth1s certzficatwn 1s to remove the case from elzg1btlzty for arbitration)

I,                    Walter S. Zimolong                  -        _, counsel ofrecord or prose plamtJff, do hereby certify

                Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
                exceed the sum of$ I 50,000 00 e~clus1ve of interest and costs:

                Rehef other than monetary damages             1s   sought.
                                                                                                                                                         wov -5 2018'
DATE         11/01/2018                                                                                                                                  89151
                                                                                                                                                  Attorney ID #fl/applicable}

NOTE A tnal de novo will be a tnal by Jury only 1f there has been comphance with fo KC!' 38

rrv   609 (5, 2018)
          Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 3 of 21

                           I~ THE U~ITED STATES DISTRICT COURT
                        FOR THE EASTER."'i DISTRICT OF PENNSYLV A~IA

                     CASE MANAGEMENT TRACK DESIGNATIO;'J FOR.1\1

Rachel Foster, et. al.                                                        CIVIL ACTION

                         V.

Moshe Attias, et. al.                                                         NO.

  In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
  plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
  filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
  side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
  designation, that defendant shall, with its first appearance, submit to the clerk pf court and serve on
  the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
  to which that defendant believes the case should be assigned.

  SELECT ONE OF THE FOLLOWING CASE MANAGEME;\JT TRACKS:

  (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

  (b) Social Security - Cases requesting review1o.[? decision of the Secretary of Health
      and Human Services denying plaintiff Social Security Benefits.                                  ( )

  (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      (   )

  (d) Asbestos -- Cases involving claims for personal mjury or property damage from
      exposure to asbestos.                                                                           ( )

  (e) Special Management - Cases that do not fall into tracks (a) through (d) that arc
      commonly referred to as complex and that need special or intense management by
      the court. (See reverse side of this form for a detailed explanation of special
      management cases.)

  (f) Standard Management



 11/1/2018
  Date
                                Cases that do not fall into any one of the other tracks.


                                Walter S. Zimolong
                                   Attorney-at-law
                                                                     Plaintiffs
                                                                          Attorney for
                                                                                                     e
 (215) 665-0842                                                       wally@zimolonglaw.com
                                                ; ,   \   I ~   r


  Telephone                           FAX Number                          E-Mail Address


  (Civ. 660) 10/02




                                                                                  ~UV -5 20181
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 4 of 21



       · ~mtill -'.
         (
        ~ :..
                l4 ti ~ ~-~ ~--_..-:;"',
                ·    · ·r1s TIIE UNITED ST ATES DISTRICT COURT
        ' .          FOR THE EASTERi""l DISTRICT OF PENNSYLVANIA


RACHEL FOSTER
140 Remsen Street
Brooklyn, NY 11201,
                                                                Civil Action No,   (   8CI} cfg!3 ~
532 BROOKLYN, LLC
140 Remsen Street
Brooklyn, NY 11201,

and                                                             JURY DEMANDED

DEMK,LLC
140 Remsen Street
Brooklyn, NY 11201
                                           Plaintiffs,
V.


MOSHEATTIAS                                              1 ..
3900 Buck Road
Huntingdon Valley, PA 19006-2202,

and

UNITY LOFT, LLC
240 West Roberts A venue
Philadelphia, PA 19144

                                           Defendants.




                                              COMPLAINT

       Plaintiffs Rachel Foster, 532 Brooklyn, LLC, and DEMK, LLC (collectively,

"Plaintiffs") allege as follows upon knowledge as to themselves and their acts and as to all other

matters upon information and belief:
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 5 of 21




                                         I~TRODUCTIO:'!

        1.     Defendants engaged in a fraudulent scheme to induce Plaintiffs to provide them

with funds that Defendants always intended to divert to their own personal benefit and

enrichment. Defendants fraudulently induced Plaintiffs to invest in a series of purported joint

ventures to develop several properties in Philadelphia. Because Defendants resided in or near

Philadelphia and Defendants resided out-of-state, Defendants served as agents for Plaintiffs in

the joint ventures.    Despite the trust placed in Defendants by Plaintiffs and their express

representations, Defendants always intended to -· and did - redirect the funds -- supposedly

designated for the acquisition, development, and rehabilitation of specific properties - to their

personal benefit and enrichment, including the purchase of a luxury home in Bucks County,

Pennsylvania and property in Atlantic City, ~ew Jersey.            In so doing, Defendants abused

Plaintiffs' trust by purchasing properties in t}:l~. n~µie of other entities, rather than in the name of

Plaintiffs, despite an agreement to acquire title in the name of Plaintiffs, who had provided the

funds for the purchases.

       2.       Because of these disputes, an agreement was executed to unwind the parties'

business relationships. Defendants have failed to fulfill the terms of this agreement.

        3.      As a result of Defendants' fraudulent scheme, Defendants are liable for a pattern

of racketeering in violation of the Racketeer Influenced and Corrupt Organization Act ("RICO"),

18 U.S.C. § l 962(c), conspiring to violate RICO, 18 U.S.C. § l 962(d), common law fraud, breach

of fiduciary duty, and breach of contract.

       4.       Defendants' breaches of contract a,nd tortious activities, which began in 2016,

have caused over $3,000,000 in damages to Plaintiffs.




                                                   2
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 6 of 21




                                  JURISDICTION AND VENUE

        5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, because

this action arises under the laws of the United States; 28 lJ.S.C. § 1332, because the parties are

completely diverse in citizenship and the amount in controversy exceeds $75,000; and 18 U.S.C.

§ 1964(c), because Plaintiffs assert claims under the Racketeer Influenced and Corrupt

Organizations Act ("RICO"), 18 U.S.C. § 1961 et seq.            This Court also has supplemental

jurisdiction over Plaintiffs' state-law claims under 28 U.S.C § 1367, because those claims arc

substantially related to Plaintiffs' claim under federal law.

        6.      Venue is proper in this District pursuant to 28 U.S.C. § 139l{b) because one or

more of the Defendants resides in this District and a substantial part of the events giving rise to

Plaintiffs' claims occurred in this District.

                                                PARTIES

        7.      Plaintiff Rachel Foster ("Foster'') is a citizen of the State of New York.

        8.      Plaintiff 532 Brooklyn, LLC ("532 Brooklyn") is a New York limited liability

company with a place of business located at 140 Remsen Street, Brooklyn, ~y 11201.

       9.       532 Brooklyn owns real property located 5822 North 13th Street, 5824 - 38 North

13th Street, 5840-50 North 13th Street in Philadylphia (the "13th Street Properties").

        l 0.    Plaintiff DEMK LLC ("DE.MK") is a New York limited liability company with a

place of business located at 140 Remsen Street, Brooklyn, NY 11201.

        11.     Defendant .Moshe Attias ("Attias") is a citizen of the Commonwealth of

Pennsylvania and resides in Huntingdon Valley, Pennsylvania.




                                                   3
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 7 of 21




         12.   Defendant Unity Loft, LLC ("Unity'') is a Pennsylvania limited liability company

with its principal place of business located at 240 West Roberts Avenue, Philadelphia, PA

19144.

         13.   Attias is the sole owner of Unity.

                                  FACTUAL ALLEGATIONS

         14.   In or about February 2015, Attias, through Moses Construction, Inc. ("Moses"),

Eden Plumbing & HY AC, Inc. ("Eden"), and other entities, entered into a contract with SDSP,

LLC ("SDSP"), whereby ATTIAS agreed to act as the general contractor for a project located at

4700 Walnut Street, Philadelphia, PA 19139, which is owned by WPHS Venture Partners, LLC

("WPHS").

         15.   Foster is a member of WPHS.

         16.   While he was working on the WPHS project, Attias became acquainted with

Foster's husband Alain Kodsi ("Kodsi").

         17.   Attias stated to Kodsi that he owned or could acquire several parcels of real

property that could be rehabilitated or develop~di for a profit, if Kodsi could provide the capital

necessary to acquire, rehabilitate, and develop the properties.

         18.   Kodsi advised Attias that DEMK and Foster could provide capital for these

properties.

         19.   Thus, Attias, DEMK, and Foster entered into a verbal agreement whereby DEMK

and Foster would provide Attias with the capital necessary to acquire, rehabilitate, and/or

develop properties in exchange for a percentage return on their capital and at least 50% of the

profits (the "Agreement").

         20.   Pursuant to this Agreement, the following properties were acquired:



                                                    4
          Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 8 of 21




                      a. 1328-34 Gnity Street, Philadelphia, PA ("Unity Street")

                      b. 2016, 2024-34 West Lippincott Street and 3101-19 ;'forth 2151 Street (the

                          "Lippincott Street Properties")

                      c. 704-718, 720 Locust Avenue, Philadelphia, PA (the "Locust Avenue

                          Properties"),

                      d. 2230 East Clearfield Street, 2051 North 9th Street, 749 Locust Avenue, 15

                          North Rittenhouse Street, 35 North Peach Street, 117 North 57th Street, 60

                          Manheim Street, and 1109 State Street, Philadelphia, PA (the "Small

                          Properties").

    A.          Unity Street

          21.      In or about December 2016, Attias advised Kodsi that he could acquire lJnity

Street.

          22.      Accordingly, Foster agreed to provide Attias with $350,000 in capital to acquire

and develop Cnity Street.

          23.      Foster and Attias agreed that Unity Street would be titled in Foster's name and

she would receive a 12% return on the $350,000 in capital invested plus 50% of the profits upon

the sale of Cnity Street.

          24.      In December 2016, Attias represented to Foster through Kodsi that he intended to,

and would, use the funds to purchase the property in Foster's name, even though Attias intended

to use the funds to purchase the property in the name of a wholly owned subsidiary.

          25.      In reliance upon this representation by Attias, Foster provided Attias with the

$350,000 in capital.




                                                    5
        Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 9 of 21




        26.      Foster later learned that Attias had acquired Unity Street in the name of Unity,

which Attias solely owns and control.

        27.      Attias has taken no action to develop Unity Street, retains title to Cnity Street

through Unity, and refuses to repay Foster.

   B.         The Lippincott Properties.

        28.       In or about July 2016, Attias advised Kodsi that he could acquire for

development the Lippincott Properties.

        29.       Attias and Foster agreed that she would provide him with $365,000 in capital for

the acquisition and development of the Lippincott Properties.

        30.       In July 2016, Attias represented to Foster through Kodsi that he intended to and

would use the funds to purchase title to the Lippincott Properties in Foster's name and that she

would receive a 12% return on the $365,000 in capital invested plus 50% of the profits upon the

sale of the Lippincott Properties.

        31.       Attias, however, never intended to purchase the Lippincott Properties in Foster's

name. Attias intended to acquire the properties in the name of an entity wholly owned by him.

        32.       In reliance upon Attias's representation, Foster provided him with $365,000 for

the acquisition and development of the Lippincott Properties.

        33.       Subsequently, Foster learned that Attias had acquired the Lippincott Properties in

the name of an entity Lippincott Lofts, LLC, whi~h Attias solely owned.

        34.       Moreover, Attias failed develop the Lippincott Properties.

   C.         The Locust Avenue Properties.

        35.      In May 2016, Attias advised Kodsi that he could acquire for development the

Locust Avenue Properties.



                                                  6
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 10 of 21




          36.      DEMK agreed to provide $200,000 in capital for the acquisition and development

of the Locust Avenue Properties.

          37.      In May 2016, Attias represented to Kodsi, as a representative ofDEMK, that he

intended to, and would, use the funds to purchase the Locust Avenue Properties in the name of a

limited liability company to be owned by both Attias and DEMK.

          38.      In reliance on this representation, DEMK provided $200,000 to Attias.

          39.      Thereafter, DEMK learned that, contrary to his representation, Attias had

acquired the Locust Avenue Properties in his own name, as he apparently always intended.

          40.      Furthermore, Attias took no action to develop the properties.

    D.          The Small Properties.

          41.      Attias represented to Kodsi that he was skilled at selecting and acquiring

properties at sheriff sales and auctions.

          42.      Accordingly, DEMK agreed to provide $400,000 to Attias for the acquisition of

suitable properties at sheriff sales and auctions.

          43.      Attias and DEMK agreed that DEMK would receive a 12% return on the capital

used to acquire the property, with the remaining profits being split 75% to DEMK and 25% to

Attias.

          44.      They further agreed that title to such properties (the "Small Properties") would be

held by AEM Investments, LLC ("AEM"), a company wholly owned by DEMK.

          45.      Attias represented to DEMK that he intended to, and would, use the funds

provided by DEMK to purchase properties at sheriff sales and auctions.

          46.      Attias intended all along to siphon some of the funds provided by DEMK for his

own use.



                                                     7
         Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 11 of 21




          47.      In reliance upon Attias's representation DE~K wired $400,000 to Attias.

          48.      Attias used $320,000 to purchase the Small Properties.

          49.      However, Attias retained the remaining $80,000 and refused to return it to

DEMK.

    E.          The 13th Street Properties.

          50.      Attias advised Kodsi that he owned 5824-5438 ~orth 13th Street and 5840-5850

North 13th Street in Philadelphia (the "13th Street Properties"), which consisted of two virtually

identical buildings in shell condition.

          51.      Alain advised Attias that he controlled an entity, 532 Brooklyn, that was in need

of such properties for a like kind exchange.

          52.      Therefore, Attias entered into a joint venture agreement with 532 Brooklyn

whereby Attias would sell the 13th Street Properties to 532 Brooklyn.

          53.      Cnder the joint venture agreement, in exchange for title to the 13th Street

Properties, 532 Brooklyn agreed to invest $3.8 million in capital for a joint venture developing

the properties.

          54.      On July 27, 2016, 532 Brooklyn and an entity that Attias controlled entered into a

verbal agreement of sale for the 13th Street Properties (the ''Agreement of Sale").

          55.      Cnder the Agreement of Sale, 532 Brooklyn agreed to purchase the 13th Street

Properties for $3,800,000 dollars.

          56.      Under the joint venture agreement, $2,445,504.59 of the purchase price would be

held in escrow and distributed to Attias according to a draw procedure ("Draw Procedure").

          57.      The $2,445,504.59 was to be allocated to the construction of the properties.




                                                    8
          Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 12 of 21




           58.      The remaining $1,322,405.05 of the purchase price would come in the form of a

promissory note that would be held by Attias.

           59.      Under the Agreement of Sale, Attias agreed to diligently and continually

prosecute the work on the project in a good and workmanlike manner according to his plans,

with time being of the essence.

           60.      Under the Draw Procedure, Attias received $1,600,000 upon execution of the

Agreement of Sale.

           61.      Under the Draw Procedure, the remaining funds held in escrow would be released

to Attias based on the work that he completed.

           62.      Under the Draw Procedure, Attias agreed to fund any hard costs in excess of the

Purchase Price necessary to complete the Project. 1

           63.      Under the Agreement of Sale, Attias agreed to construction the two building on

the 13th Street Properties according to the plans for the project that Attias had prepared.

           64.      Accordingly, Attias agreed to develop the two buildings on the 13th Street

Properties into two buildings with 40 units in each building.

           65.      Attias and 523 Brooklyn agreed that, after the buildings were completed and sold,

532 Brooklyn would receive a 6% return on the $2.3 million purchase price and the remainder of

the profits would be split 50% to 532 Brooklyn and 50% to Attias.

    :F.          Unwinding of the Relationship Between Plaintiffs and Attias

           66.      In 2017, Plaintiffs learned tha~,. ~mong other things, Attias had titled properties in

his name or in the names of entities he controlled and had not used capital to rehabilitate the

properties.

           67.      Accordingly, Plaintiffs demanded that Attias return their capital.



                                                      9
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 13 of 21




         68.      Because Attias had spent the capital on thing other than the Properties, Attias was

unable to return the capital that Plaintiffs invested.

         69.      Therefore, on or about January 28, 2018, Kodsi, AEM, Brooklyn 532, and DEMK

entered into a written agreement with Defendants and Lippincott Lofts, LLC entered to unwind

the various joint ventures and to return capital to Plaintiffs (the "Cnwinding Agreement").

         70.      Under the Cnwinding Agreement, Attias agreed to return the $350,000 in capital

to Foster for the Unity Street Properties, and, in return, Kodsi, AEM, Brooklyn 532, and DEMK

agreed to acknowledge that any interest or claim in Cnity or Unity Street was released, satisfied

or discharged.

         71.      Attias has failed to return the $350,000 in capital to Foster.

         72.      Under the Unwinding Agreement, Attias was required to finish the renovations of

two of the 13th Street Properties, as part of a comprehensive agreement in which, among other

things, Attias would ultimately receive ownership of one of the 13th Street Properties.

         73.      Attias has failed to finish the renovations of the two specified 13th Street

Properties as required by the Unwinding Agreement.

    G.         RICO Allegations

         74.      Each Plaintiff is a person as defined in 18 U.S.C. § 1961 (3) and 1964(c).

         75.      Defendants and Lippincott Lofts, LLC are persons as defined in 18 lJ.S.C.§ 1961

(3) and 1964( c).

         76.      At all material times, Attias, Unity, and Lippincott Lofts, LLC were associated in

fact and thus an enterprise within the meaning of 18 U.S.C. § 1961(4) and 1962 (c).




                                                    10
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 14 of 21




          77.   The purpose of the enterprise was to defraud Plaintiffs through falsely claiming

that funds provided by Plaintiffs would be used to acquire and develop real property but instead

were used for Defendants' personal enrichment.

          78.   The enterprise utilized the facilities of interstate commerce including the Cnited

States mail and telephone lines.

          79.   The enterprise operated as an ongoing organization separate and distinct from

each Defendant.

          80.   The enterprise has a pattern and structure separate and apart from the pattern of

racketeering activity in which Defendants engage.

          81.    Defendants participated in the ongoing operation and management of the

enterprise itself.

          82.   The objectives of Defendants' cqr;i.spiracy were to defraud Plaintiffs and to enrich

Attias.

          83.   To accomplish the unlawful objective, Defendants have engaged in numerous acts

of racketeering in violation of federal and state laws, including wire fraud, 18 U.S.C. § 1343 and

violations of numerous state laws.

          84.    To further their scheme to defraud Plaintiffs, Defendants intentionally

misrepresented and fraudulently induced Plaintiffs when communicating with them by wire.

          85.    Defendants' intentional misrepresentations and omissions include, but are not

limited to, the following:

                     a. In May 2016, Attias represented to Kodsi, as a representative of DEMK,

                        that he intended to, and would, use the funds to purchase the Locust




                                                 11
     Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 15 of 21




                      Avenue Properties in the name of a limited liability company to be owned

                      by both Attias and DEMK.

                  b. In July 2016, Attias misrepresented to Foster he intended to and would use

                      the funds she provided to purchase title to the Lippincott Properties in

                      Foster's name.

                  c. In December 2016, Attias misrepresented to Foster that he intended to,

                      and would, use the funds to purchase Unity Street in Foster's name.

                  d. Attias misrepresented to DEMK that he intended to, and would, use the

                      funds provided by DEMK to purchase properties at sheriff sales and

                      auctions.

       86.    During all relevant times and in furtherance of and for the purpose of executing

the scheme to defraud Plaintiff and others, Defendants transmitted, caused to be transmitted and

received by interstate wire matter and things therefrom, including, but not limited to oral and

electronic communications, contracts, letters, and correspondence.

       87.    Cse of wire communications included, but was not limited, to the following:

                  a. On or about April 27, 2016 accepting and receiving a wire transfer from

                      FOSTER of $200,000;

                  b. On or about June 20, 2016 accepting and receiving a wire transfer from

                      DEMK in the mount of $400,000;

                  c. On or about August 3, 2016 accepting and receiving a wire transfer from

                      FOSTER in the amount of $70,000;

                  d. On or about December 8, 2016, accepting and receiving a wire transfer

                      from FOSTER in the amount of $350,000;



                                               12
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 16 of 21




                   e. On or about April 4, 2017, accepting and receiving a wire transfer from

                       FOSTER in the amount of $360,000;

        88.    Each use of wire communications in connection with the scheme to defraud

constitutes the offense of wire fraud as prohibited by 18 U .S.C. § 1343.

        89.    During all relevant times, in connection with all activities given rise to this action,

Defendants conspired to engage in various activities and aided and abetted one another in said

activities.

        90.    During all relevant times, in connection with all activities given rise to this action,

Defendants, Defendants acted with malice, intent, and knowledge.

                                  FIRST CAUSE OF ACTION
                             Violation of RICO, 18 V.S.C. § l 962(c)
                            (Foster and DEMK against Defendants)

        91.    Plaintiffs incorporate by reference all preceding paragraphs.

        92.    During the relevant times, each defendant was employed by or associated with the

enterprise.

        93.    Defendants devised and participated in a conspiracy to defraud Foster and DEMK

and to induce them to invest capital in non-existing real estate development projects.

        94.    Each defendant conducted or participated directly or indirectly in the conduct of

the enterprises affairs through a pattern of racketeering activity consisting of multiple violations

of 18 U.S.C. § 1343, as more particularly described above.

        95.    Defendants' activities in violation of 18 U.S.C. § 1343 were both related and

continuous, thereby constituting a pattern of racketeering activity with the meaning of 18 U.S.C.

§ 1961(5).




                                                 13
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 17 of 21




       96.      The conduct of each of the Defendants constitutes a violation of 18 U.S.C.

§ 1962(c).

       97.      Foster and DEMK were directly injured in their business and property by

Defendants' violations of 18 U.S.C. § 1962(c).

        WHEREFORE, Foster and DEMK demand judgment in their favor and against

Defendants awarding Plaintiffs in excess of $3,000,0000 in damages, treble damages, attorneys'

fees, cost of suit, and any other appropriate relief.

                                 SECOND CAUSE OF ACTION
                              Violation of RICO, 18 U.S.C. § l 962(d)
                             (Foster and DEMK against Defendants)

        98.     Plaintiffs incorporate by reference all preceding paragraphs.

        99.     During all relevant times, each defendant was employed by or associated with the

enterprise.

        100.    Defendants conspired and ,.~gryed among themselves and with other co-

conspirators to violate 18 U.S.C. § 1962(c), that is, to conduct or participate directly or indirectly

in the conduct of the enterprise's affairs through a pattern of racketeering activity.

        101.    Defendants' conduct violates 18 U.S.C. § 1962(d)

        l 02.   Foster and D EMK were injured in their business or property by Defendants'

violation of 18 U.S.C. § 1962(d).

        WHEREFORE, Foster and DEMK demand judgment in their favor and against

Defendants awarding Plaintiffs in excess of $3,000,0000 in damages, treble damages, attorneys'

fees, cost of suit, and any other appropriate relief.

                                  THIRD CAUSE OF ACTION
                                      Common Law Fraud
                             (Foster and DEMK against Defendants)



                                                   14
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 18 of 21




        103.    Plaintiffs incorporate by reference all preceding paragraphs.

        104.    Defendants made intentional material misrepresentations to Foster and DEMK.

        105.    Defendants intended that Foster and DEMK would rely upon and be induced to

act by such intentional misrepresentations and omissions.

        106.    Foster and DEMKjustifiably relied upon on the fraudulent misrepresentations and

omissions of Defendants.

        107.    As a result of Defendants' intentional misrepresentations, intentional false

impressions, and intentional omissions of fact, Foster and DEMK have been damaged.

        WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants

awarding Plaintiffs in excess of $3,000,000 in damages, attorneys' fees, cost of suit, and any

other appropriate relief.

                                FOURTH CA-CSE OF ACTION
                                   Breach of Fiduciary Duty
                               (Foster and DEMK against Attias)

        108.    Plaintiffs incorporate by referenc~ all preceding paragraphs.

        l 09.   Attias acted as the agent of DEMK and Foster.

        110.    As an agent, Attias owed them a fiduciary duty.

        111.    Pursuant to this duty, Attias was required to act in good faith and in the best

interests of DEMK and Foster.

        112.    Pursuant this duty, Attias was required to act solely for the benefit of DEMK and

Foster on all matter connected to the agency.

        113.    Attias breached this duty by acquiring property for himself and for entities in

which he held ownership interests, rather than on behalf of DEMK and Foster and by placing his
                                                      ..
personal interests before those of DEMK and,Fo,sJer.



                                                 15
      Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 19 of 21




        114.    As a result of Attias's breach of fiduciary duty, Foster and DE\llK suffered

damages.

        WHEREFORE, Foster and DEMK demand judgment in their favor and against Attias

awarding Plaintiffs in excess of $3,000,000 in damages, attorneys' fees, cost of suit, and any

other appropriate relief.

                                    FIFTH CAUSE OF ACTION
                            Aiding and Abetting Breach of Fiduciary Duty
                                       (Foster against Unity)

        115.    Plaintiffs incorporate by reference all preceding paragraphs.

        116.    Attias acted as the agent of Foster.

        117.    As an agent, Attias owed Foster a fiduciary duty.

        118.    Pursuant to this duty, Attias was required to act in good faith and in the best

interests of Foster.

        119.    Pursuant this duty, Attias was required to act solely for the benefit of Foster on all

matter connected to the agency.

        120.    Attias breached this duty by acquiring Unity Street in the name of Unity, rather

than in Foster's name.

        121.    Unity knowingly participated in this breach of fiduciary duty.

        122.    As a result of Unity's participation in the breach of fiduciary duty, Foster suffered

damages.

        WHEREFORE, Foster demands judgment in her favor and against Unity awarding

Plaintiffs in excess of $1,000,000 in damages, attorneys' fees, cost of suit, and any other

appropriate relief.

                                    SIXTH CAUSE OF ACTION
                                        Breach of Contract


                                                  16
     Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 20 of 21




                                     (532 Brooklyn against Attias)

          123.    Plaintiffs incorporate by reference all preceding paragraphs.

          124.    In the Unwinding Agreement, Attias agreed to finish the renovations of the 13th

Street Properties, which are owned by 532 Brooklyn.

          125.    Attias has failed to finish the renovations of the 13th Street Properties.

          126.    Attias has thereby breached his contract with 532 Brooklyn.

          127.    As a result of Attias's breach, 532 Brooklyn has suffered damages.

          WHEREFORE, 532 Brooklyn demands judgment in its favor and against Attias awarding

Plaintiffs in excess of $1,000,000 in damages, attorneys' fees, cost of suit, and any other

appropriate relief.

                                  SEVENTH CAUSE OF ACTION
                                        Breach of Contract
                                      (Foster against Attias)

          128.    Plaintiffs incorporate by reference.all preceding paragraphs.

          129.    Under the Unwinding Agreement, Attias agreed to pay Foster $350,000.

          130.    Attias has failed to pay Foster $350,000.

          I 31.   As a result of Attias 's breach, Plaintiffs have suffered damages.

          WHEREFORE, Foster demands judgment in their favor and against Attias awarding

Plaintiffs at least $350,000 in damages, attorneys' fees, cost of suit, and any other appropriate

relief.



                                                         ZIMOLONG, LLC.




DATED: ~ovember l, 2018
                                                  ...
                                                         By:/s! Walter S. Zimolon       re
                                                            Walter S. Zimolong, E quire
                                                            wally@zimolonglaw.co~-------
                                                    17
Case 2:18-cv-04853-MSG Document 1 Filed 11/05/18 Page 21 of 21




                                      P.O. Box 552
                                      Villanova, PA 19085
                                      Tele: 215-665-0842
                                      Attorneys for Plaintiffs




                                 18
